DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,006,401 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
	Applicants’ error statement is not specific enough. 37 C.F.R. 1.175(b) states that a broadening reissue “must identify a claim that the application seeks to broaden”. This means that one specific claim must be identified, not claims 1-28. Applicant must also state specific claim language that is deemed unnecessary for patentability. 
s 1-35 and 37-39 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 29-35 and 37-39 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
There is a three step test for recapture. First, is there broadening? Second, Does any broadening aspect of the reissued claim relate to surrendered subject matter? And finally, Are the reissue claims materially narrowed in other respects? Claims 29-34 are identical to original claims 1-6 in parent application 13/725,988 (as filed 12/21/2012). Structure was added to these claims multiple times (8-8-2013- “the piston assembly comprises a free piston and at least one feature or component that interacts with blow-by gas to aid in centering the piston assembly,” 1-
The second step is broken down into two sub-steps. First, a determination whether applicant surrendered any subject matter during the original prosecution and second, a determination whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. In this instance, the original claim 1, without the specifics of the piston being a free piston, and the specific centering structure, has been surrendered. These limitations are no longer claimed, so both sub-steps conclude with a finding of recapture. 
In regard to the third step, MPEP 1412.02(II)(C) states in part; “In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule”
In this instance there has been no narrowing. There is entire recapture of the surrendered subject matter. 
It is noted that reissue is not intended to be a “do-over” of the entire original prosecution, starting with the same claims. Reissue is intended to address specific errors that may have arisen during the prosecution. Applicant has presented no specific errors and is unquestionably attempting to improperly recapture surrendered subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29-33,37,38 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PG Pub No. 2006/0157003 to Lemke et al. (hereinafter “Lemke”).
Regarding claim 29, Lemke discloses a method of controlling a clearance gap
between a piston assembly and a cylinder of a piston engine (Figs. 3b & 3E), the method comprising: detecting at least one indicator of the clearance gap; determining a control response based at least in part on the indicator; generating a control signal based at least in part on the control response; and causing the clearance gap to be adjusted based at least in part on the control signal (paragraph 58).
Regarding claim 30, Lemke discloses the method of claim 29, wherein the at least
one indicator comprises a temperature (paragraph 58).
Regarding claim 31, Lemke discloses the method of claim 29, wherein the at least
one indicator comprises a thickness of the clearance gap (paragraph 66).
Regarding claim 32, Lemke discloses the method of claim 29, wherein the at least
one indicator comprises a pressure (paragraph 61).
Regarding claim 33, Lemke discloses the method of claim 29, wherein the at least
one indicator comprises a gas flow rate (paragraph 6).
	Regarding claim 37, Lemke discloses in paragraph 10 that clearance between the cylinder and piston can be accomplished by cooling the piston and cylinder walls. Paragraphs 
Regarding claim 38, Lemke discloses the method of claim 29, wherein causing the
clearance gap to be adjusted comprises causing a flow of a bearing fluid through a bearing element of the piston engine to be adjusted (paragraph 39).
Regarding claim 39, Lemke discloses the method of claim 29, wherein causing the
clearance gap to be adjusted comprises providing a coolant to at least one of the piston
assembly and the cylinder to control a temperature of the piston engine (paragraph 58).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemke in view of US Patent 7,622,814 to Hyde et al (hereinafter “Hyde”).
Regarding claim 34, Lemke discloses the method of claim 29, as discussed above.
Lemke fails to disclose that at least one indicator comprises a work interaction of
the piston engine.
Hyde discloses a piston engine that discloses a work interaction indicator (Hyde
(col. 8, lines 28-33)).
It would have been obvious to one of ordinary skill in the art at the time the

	In regard to claim 35, Hyde, in line 32 of column 13, states that the acceleration of the piston can be detected. This could obviously lead to a determination of the force since the mass of the piston would be known and it is well known that force is the product of mass and acceleration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993